Citation Nr: 1103424	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  06-00 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1977 to September 
1981.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2004 rating decision in which the RO denied service 
connection for, inter alia, PTSD.  In October 2004, the Veteran 
filed a notice of disagreement.  A statement of the case (SOC) 
was issued in December 2005, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in January 2006.

In May 2008, the Board remanded this matter to the RO, via the 
Appeals Management Center (AMC) in Washington, DC to schedule the 
Veteran for a requested hearing before a Veterans Law Judge at 
the RO.

In August 2008, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of the hearing is of record.  

In October 2008, the Board denied the Veteran's claims for 
service connection for major depressive disorder, headaches, and 
a disability manifest by leg pain, and remanded the Veteran's 
PTSD claim to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
development, the AMC continued to deny the claim (as reflected in 
a July 2010 supplemental SOC (SSOC)) and returned the matter on 
appeal to the Board for further consideration.

In characterizing the claim on appeal, the Board is cognizant of 
the recent decision in Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  In that decision, the United States Court of Appeal for 
Veterans Claims (Court) held that the Board erred in not 
considering the scope of the Veteran's claim for service 
connection for PTSD as including any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
In this case  the record reflects diagnoses of psychiatric 
disorders other than PTSD, namely depression.  Here, however, the 
RO previously denied service connection for major depressive 
disorder, and this denial was confirmed in the October 2008 Board 
decision.  Under these circumstances, the Board has continued to 
characterize the appeal as encompassing only the matter of 
service connection for PTSD.

As a final preliminary matter, the Board notes that the Veteran 
was previously represented by the Georgia Department of Veterans 
Services and private attorney Jeffrey Nix.  In July 2010, the 
Veteran clarified that she is currently represented by Kenneth 
LaVan, a private attorney, as reflected in a VA Form 21-22a 
(Appointment of Attorney or Agent as Claimant's Representative).  
The Board recognizes the change in representation.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  While the Veteran has been diagnosed with PTSD, she did not 
engage in combat with the enemy, there are no service records or 
other credible evidence that corroborates the occurrence of any 
alleged in-service stressor(s), and the record presents no basis 
for VA to make any further attempt to corroborate the occurrence 
of any such stressor(s). 


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With 
respect to requests to reopen previously denied claims, a 
claimant must be notified of both what is needed to reopen the 
claim and what is needed to establish the underlying claim for 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a December 2003 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for service 
connection for PTSD.  This letter also informed the Veteran of 
what information and evidence must be submitted by the Veteran 
and what information and evidence would be obtained by VA and 
requested that the Veteran submit any pertinent evidence in her 
possession (consistent with Pelegrini and the version of 38 
C.F.R. § 3.159 then in effect).  

Post rating, a March 2006 letter provided information pertaining 
to the assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.   However, the timing of this 
notice does not prejudice the Veteran.  Because the Board herein 
denies the claim for service connection, no disability rating or 
effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the Veteran under the 
notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service, VA and 
private treatment records, as well as a Social Security 
administrative decision, to include the records used in the 
decision.  In addition, the Veteran's service personnel records 
and a report pertaining to an investigation related to the 
Veteran's claimed stressor are of record.  Also of record and 
considered in connection with the appeal is the transcript of the 
Veteran's August 2008 Board hearing, as well as various written 
statements provided by the Veteran, and by her representative, on 
her behalf.  The Board finds that no additional RO action to 
further develop the record in connection with the claim is 
warranted.

The Board acknowledges that the Veteran has not been afforded a 
VA examination in connection with her claim for service 
connection for PTSD.  As explained below,  the current record 
does not reflect even a prima facie claim for service connection, 
for any of the claimed conditions now being considered, VA is not 
required to have the Veteran undergo a medical examination or to 
obtain a medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(B); 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See 
also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.   Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claims.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at this 
juncture.  See Mayfield,  20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must be 
rendered in accordance with the diagnostic criteria for the 
condition set forth in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA 
has adopted the nomenclature of the DSM-IV).

The Veteran has been diagnosed with PTSD, as reflected, for 
example, in VA treatment records, a December 2003 private medical 
records from Highland Rivers, and a June 2004 psychiatric consult 
used in the Veteran's Social Security determination.  These 
diagnoses notwithstanding, the Board finds that this claim must 
nonetheless fail because another essential criterion for 
establishing service connection for PTSD-credible evidence that 
any claimed in-service stressor(s) actually occurred-has not 
been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  If VA determines that a veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such testimony 
is found to be "satisfactory," i.e., credible and "consistent 
with circumstances, conditions or hardships of service."  See 38 
U.S.C.A. 1154(b);38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

Under the legal authority in effect at the time the Veteran filed 
her claim, if the alleged stressor was not combat related, then 
the Veteran's lay testimony, alone, would not be sufficient to 
establish the occurrence of the alleged stressor; rather, 
corroborating evidence would be needed to support the claim for 
service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also 
Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-
290 (1994). 

The Board notes, however, that, on July 13, 2010, VA published a 
final rule that amended its adjudication regulations governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
occurrence of in-service stressors involving "fear of hostile 
military or terrorist activity."  See 75 Fed. Reg. 39843 (July 
13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the 
effective and applicability dates from July 12, 2010 to July 13, 
2010).  The revisions apply to, among others, claims such as the 
Veteran's, which were appealed before July 13, 2010, but not yet 
decided by the Board.  

The amendment indicates that if a stressor claimed by a Veteran 
is related to the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD, and 
that the Veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  

For purposes of the amendment, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  Id.

During the Veteran's Board hearing and in various statements and 
medical reports, she indicated that she witnessed the suicide of 
a fellow soldier stationed with her unit in Germany in May or 
June of 1979.  She explained that a G.I. jumped from a window, 
stating that he "was a bird" and could fly.  The Veteran also 
indicated that she saw his body land on the pavement below.  In 
other statements, the Veteran recounted two incidents where 
soldiers called her derogatory names after she reprimanded them.

In this case, the amended regulatory provisions are inapplicable.  
As indicated, here, the Veteran's current claim is based solely 
on allegations that she witnessed a suicide, and that she had 
been subject to name-calling by fellow soldiers.  Moreover, as 
the Veteran has not alleged, and the evidence does not suggest, 
that she engaged in combat with the enemy, or that her alleged 
stressor was combat-related or involved fear of hostile enemy 
activity, she cannot, in conjunction with this claim, establish 
the occurrence of a stressor on the basis of her assertions, 
alone; rather, credible evidence corroborating the occurrence her 
claimed in-service stressor is required.  

At the outset, the Boards notes that certain stressors, such as 
the Veteran's claimed encounters with soldier who called her 
names, are not objectively verifiable.  In this regard, the Board 
observes that stressors that are general in description and 
involve events that would not be contained in a unit history or 
operational report are not objectively verifiable.  Anecdotal 
experiences of this type simply cannot be verified independently.  
See Cohen v. Brown, 10 Vet. App. 128, 134 (1997)("Anecdotal 
incidents, although they may be true, are not researchable. In 
order to be researched, incidents must be reported and 
documented.").

The Board notes, however, that the Veteran's report of witnessing 
the suicide of a G.I. is potentially verifiable.  The Veteran's 
service personnel records confirm that she was stationed in 
Germany from March 1979 to September 1981.  These records contain 
no reference to the claimed suicide.  The Veteran also has not 
submitted any objective evidence to verify the occurrence of the 
stressor.  

In an attempt to independently verify the occurrence of the 
alleged suicide, in May 1979, VA sent a request to the Army Crime 
Records Center for information pertaining to the incident.  The 
Army Crime Records Center responded that there was no record of 
the incident as described by the Veteran.  However, a U.S. Army 
Criminal Investigation Command Report of Investigation was 
forwarded.  The report of investigation revealed that a civilian 
woman fell or was pushed from a third story window in May 1980 
and later died of her injuries in June 1980 in Munich, Germany.  
A male Army specialist was investigated in the death, and 
numerous people were interviewed.  From this report and 
interviews, it is evident that no other person witnessed the 
woman fall out of the window or was presentin the room with her 
outside of the male specialist, and the Veteran was never 
interviewed during the investigation.

In sum, there is no evidence corroborating the Veteran's account 
of witnessing a suicide of a male soldier in Germany in May or 
June of 1979.  The Board points out that corroboration of a 
stressor does not require that there be corroboration of every 
detail of the claimed stressor.  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).  However, in this case, none of the details 
regarding the alleged suicide have been corroborated.  As noted, 
the U.S. Army Crime Record Center was unable to verify this 
account as reported by the Veteran.  The only record of a similar 
incident indicates that a civilian female accidentally fell or 
was pushed out of a window in Munich in May 1980, and an 
extensive investigation report covering the incident does not 
link the Veteran to the scene.

Additionally, the Board finds that there is no basis for VA to 
undertake any further development to verify the suicide or any 
other stressor.  See 38 C.F.R. § 3.159(c)(2)(i) ("In the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for the 
records custodian to conduct a search of the corroborative 
records") and VA's Adjudication Manual Rewrite, M21-1MR, Part IV, 
Subpart ii, Chapter 1, Section D, 14(d)  ("At a minimum, the 
Veteran must provide the following: a stressor that can be 
documented, the location where the incident took place, the 
approximate date (within a two month period) of the incident, and 
the unit of assignment at the time the stressful event occurred."  
In this regard, the record reflects that the Veteran has 
repeatedly been asked to provide specific information pertaining 
to her alleged PTSD stressors, buts she has not provided any 
information capable of corroboration other than the suicide 
incident mentioned above.  

As there is no credible supporting evidence that any claimed in-
service stressor(s) occurred-an essential criterion for 
establishing service connection for PTSD-the Veteran cannot meet 
the requirements of 38 C.F.R. § 3.304(f).  Hence, discussion of 
the remaining criteria for service connection for PTSD set forth 
in the governing regulation is unnecessary.

Accordingly, the claim for service connection for PTSD must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of- the-doubt doctrine.  
However, on these facts, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


